Title: From George Washington to Ebenezer Hazard, 3 July 1789
From: Washington, George
To: Hazard, Ebenezer



Sir,
New York July 3d 1789.

Your letter of the 27th of June, together with the amount of receipts and expenditures of the General Post-Office of the United States from 1782 to 1789, and the forms of bonds, accts &c. relating to the Post-Office Department, were duly handed to me; but my late indisposition has prevented my paying any attention to business ’till within a few days past. I have now inspected those papers; and altho’ I observe, upon the whole, that the Post-Office has been profitable to the United States since the year 1782, yet I should wish to know the causes of the decrease of the income from that source between the year 1785, when it produced a profit of 13373. [Dolls.] 54. [90th] 2 [8th]—and the year 1789 when it lost 3028. [Dolls.] 77. [90th] 2 [8th]—I must therefore request you to send me, in detail, the receipts and expenditures of the Post-Office for two years, viz., from Jany 1st 1784 to Jany 1st 1785, and from Jany 1st 1788 to Jany 1st 1789. The returns made from the several Post-Offices to the General Post-Office for the two Years just mentioned, agreeably to the form marked No. 9, will shew what offices have been productive; and the accts of the General Post-Office for the same years will point out the cause of the difference between the receipts & expenditures.

I have read the several resolves of Congress referred to in your letter; and if the productiveness of the Post-Office was diminished by them, I conceive it must have been either by the increase of expense attending the conveyance of the Mail by Stages instead of Riders; or by directing the Mail to be carried into parts of the Country where the expences of carrying it greatly exceeded the produce of it. However, I presume the documents with which I have now requested to be furnished will fully explain this matter. I am Sir, with due consideration, Your most Obedt Servt

Go: Washington

